DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.
Despite, claims 1-18 being amended, they continue to indefinite and rejected under 35 USC 112(b). Please see the explanation below for further clarity.
Applicant argues that Stenger fails to disclose or suggest “wherein the combination unit combines (a) the character string based on the voice extracted by the extraction unit, a voice amount value of the voice being  less than a predetermined threshold value, with (b) the selected part or the frame.” The examiner respectfully disagrees. Stenger discloses combining a subtitle and moving image (para. 0036), wherein the subtitle is based on the voice analysis (paras. 0037-0043). The voice analysis includes the output timing of the voice, which is based on the intensity of the voice being output against a predetermined threshold (para. 0062).
Applicant’s arguments, see pg. 12 of Remarks, with respect to 35 USC 112(f) have been fully considered and are persuasive.  The interpretation of claims 7-10 and 1-16 under 35 USC 112(f) has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a combination unit configured to combine (a) a character string based on the voice extracted by the extraction unit, with (b) the selected part or a frame among frames corresponding to the selected part.” Is “a frame among frames” in line 8 of claim 1, a frame from the “plurality of frames” from line 2 of claim 1? What corresponds to the “selected part” recited in line 8 of claim 1, “a frame” or the “plurality of frames?” There are similar issues in claims 2-18. Please clarify and/or amend the claims to particularly point out and distinctly claim the subject matter which is regarded as the invention.
Claim 1 further recites “wherein the combination unit combines (a) the character string based on the voice extracted by the extraction unit, a voice amount value of the voice being  less than a predetermined threshold value, with (b) the selected part or the frame.” This appears to be partially repetitive of the subject matter recited in the previous limitation of claim 1. Is “a voice amount value of the voice being  less than a predetermined threshold value” part of the combination or is the combination of the character string with “the selected part or the frame” based on “a voice amount value?” Is “the frame” recited in line 12 of claim 1 the same “a frame among frames” recited in claim 8? There are similar issues in claims 2-18. Please clarify and/or amend the claims to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11, 12-15, 17, and 18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenger (US Pub. No. 2019/0132491).
Consider claim 1. Stenger teaches an image processing apparatus comprising: a selection unit configured to select, from a moving image including a plurality of frames, a part of the moving image; an extraction unit configured to extract, from the moving image, a voice during a predetermined time corresponding to the selected part (para. 0015 describes extracting a voice during a predetermined time corresponding to the selected part in the moving image); and a combination unit configured to combine (a) a character string based on the voice extracted by the extraction unit, with (b) the selected part or a frame among frames corresponding to the selected part (para. 0036 describes combining a character string acquired by conversion by the conversion unit with the selected image or the frame), wherein the combination unit combines (a) the character string based on the voice extracted by the extraction unit, a voice amount value of the voice being  less than a predetermined threshold value, with (b) the selected part or the frame (para. 0062 describes wherein based on that a voice amount value of a voice during the predetermined time is less than a predetermined threshold value).
Consider claim 2. Stenger teaches the image processing apparatus according to claim 1, further comprising: a conversion unit configured to convert the voice extracted by the extraction unit into the character string, wherein in a case where the voice amount value is greater than or equal to the predetermined threshold value (para. 0062 describes converting a voice extracted by the extraction unit into a character string, 
Consider claim 3. Stenger teaches the image processing apparatus according to claim 1, further comprising: a determination unit configured to determine a theme of the frame by analyzing the selected part; wherein the combination unit combines (a) the character string, which is based on the theme determined by the determination unit, with (b) the selected part or the frame, in a case where the voice amount value is less than the predetermined threshold value (para. 0036 describes combining a character string acquired by conversion by the conversion unit with the selected image or the frame; para. 0062 describes converting a voice extracted by the extraction unit into a character string, wherein in a case where the voice amount value is greater than or equal to the predetermined threshold value).
Consider claim 5. Stenger teaches the image processing apparatus according to claim 1, wherein the selection unit (a) selects the frame among the frames, and (b) selects the part of the moving image based on the selected frame, wherein the extraction unit extracts the voice based on the selected part, and wherein the combination unit combines the character string with the selected frame(para. 0129 describes selecting the part of the moving image based on the selected frame, and the extraction unit extract the voice based on the selected part; (para. 0036 describes combining a character string acquired by conversion by the conversion unit with the selected image or the frame).
Consider claim 6. Stenger teaches the image processing apparatus according to claim 5, wherein the selection unit selects the part of the moving image, the selected part corresponding to the predetermined time before or after the selected frame (para. 0048 describes selecting a part of the moving image corresponding to the predetermined time before or after the selected frame).
Consider claim 13. Stenger teaches all claimed limitations as stated above. Stenger further teaches a non-transitory computer readable storage medium storing a program for causing a computer to perform an image processing (para. 0032 describes a computer-readable information storage medium for causing a computer to perform an image processing).
Claim 7-9, 11, 12, 14, 15, 17, and 18 are rejected using similar reasoning as corresponding claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484